DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 4, 9 and 14 are cancelled leaving claims 1-3, 5-8, 10-13 and 15 pending in this application.  

Allowable Subject Matter
Claims 1-3, 5-8, 10-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior art fails to disclose or suggest the following combination of limitations:
interpreting, based on a knowledge database, the set of word group identigens and the plurality of sets of word identigens to produce an intermediate identigen group, wherein the intermediate identigen group is potentially a most likely interpretation of the string of words, wherein each intermediate identigen of the intermediate identigen group corresponds to a selected identigen of one of the set of word group identigens and the plurality of word identigens of the plurality of sets of word identigens, wherein each selected identigen represents a most likely meaning of one of the two or more words of the string of words and one remaining word of the string of words, wherein the knowledge database includes a plurality of records that link meanings of words having a connected meaning; determining whether the intermediate identigen group includes one selected word group identigen of the set of word group identigens; determining whether the intermediate identigen group includes a subset of intermediate identigens corresponding to the plurality of sets of word identigens, wherein the remaining words of the string of words corresponds to the subset of intermediate identigens; determining whether a sequencing of each intermediate identigen is in accordance with identigen sequencing rules of the knowledge database; and when the intermediate identigen group includes one selected word group identigen of the set of word group identigens and the intermediate identigen group includes the subset of intermediate identigens that correspond to the plurality of sets of word identigens and the sequencing of each intermediate identigen is in accordance with the identigen sequencing rules of the knowledge database: generating the entigen group that is the valid interpretation of the string of words utilizing the intermediate identigen group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677